      Case 2:20-cv-01780-SSV-KWR Document 25 Filed 02/08/21 Page 1 of 11




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

    GAYL THERESE PAYTON                                      CIVIL ACTION

    VERSUS                                                      NO. 20-1780

    GARY W. BIZAL                                          SECTION “R” (4)



                         ORDER AND REASONS


       Before the Court is defendant Gary W. Bizal’s motion to dismiss under

Federal Rule of Civil Procedure 12(b)(1) and 12(b)(6).1 Plaintiff Gayl Therese

Payton, proceeding pro se, opposes the motion, 2 and moves for leave to

amend her complaint. 3 Because the Court lacks jurisdiction over plaintiff’s

claims, and because the Court finds that amendment would be futile, the

Court dismisses plaintiff’s complaint.



I.     BACKGROUND

       This case arises from defendant’s allegedly deficient representation of

plaintiff in a civil rights lawsuit. Payton alleges that she hired Bizal, an

attorney, to represent her in a civil suit against two Jefferson Parish


1      R. Doc. 12.
2      R. Doc. 22.
3      R. Doc. 21.
    Case 2:20-cv-01780-SSV-KWR Document 25 Filed 02/08/21 Page 2 of 11




deputies.4 Plaintiff states that Bizal never let her review the complaint, and

the court dismissed it. 5 According to plaintiff, after her complaint was

dismissed, she discovered that Bizal left out key facts which, in her view, was

the reason for its dismissal.6

      Plaintiff filed this action on June 22, 2020, alleging a claim against her

former attorney under 42 U.S.C. § 1983. 7 In her original complaint, plaintiff

asserts that Bizal violated her Sixth Amendment right to effective assistance

of counsel; a provision of the Employee Retirement Income Security

Program (“ERISA”), 29 U.S.C. § 1109, that imposes liability for breach of a

fiduciary duty; and the Louisiana legal malpractice statute, La. Rev. Stat.

§ 9:5605. 8 In the amended complaint, plaintiff also asserts that defendant

violated 18 U.S.C. § 1512, 9 which imposes criminal liability on a person who

tampers with a witness, victim, or informant.




4     R. Doc. 1 at 4.
5     Id.
6     Id.
7     Id. at 3-4.
8     Id. at 3.
9     R. Doc. 8 at 3.
                                       2
      Case 2:20-cv-01780-SSV-KWR Document 25 Filed 02/08/21 Page 3 of 11




II.    LEGAL STANDARD

       Federal Rule of Civil Procedure 12(b)(1) governs challenges to the

Court’s subject matter jurisdiction. “A case is properly dismissed for lack of

subject matter jurisdiction when the court lacks the statutory or

constitutional power to adjudicate the case.” Home Builders Ass’n of Miss.,

Inc. v. City of Madison, 143 F.3d 1006, 1010 (5th Cir. 1998) (quoting Nowak

v. Ironworkers Local 6 Pension Fund, 81 F.3d 1182, 1187 (2d Cir. 1996)).

Because a 12(b)(1) motion is jurisdictional, the Court considers such a

motion “before addressing any attack on the merits,” see In re FEMA Trailer

Formaldehyde Prod. Liab. Litig. (Miss. Plaintiffs), 668 F.3d 281, 286 (5th

Cir. 2012), in order to “prevent[] a court without jurisdiction from

prematurely dismissing a case with prejudice.”        Id. at 286-87 (quoting

Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001)).

       In assessing a challenge to its subject matter jurisdiction, the Court

“may dismiss . . . on any one of three different bases: (1) the complaint alone;

(2) the complaint supplemented by undisputed facts in the record; or (3) the

complaint supplemented by undisputed facts plus the court's resolution of

disputed facts.” Clark v. Tarrant Cty., 798 F.2d 736, 741 (5th Cir. 1986)

(citing Williamson v. Tucker, 645 F.2d 404, 413 (5th Cir. 1981)).


                                       3
    Case 2:20-cv-01780-SSV-KWR Document 25 Filed 02/08/21 Page 4 of 11




Furthermore, plaintiff has the burden of demonstrating that subject matter

jurisdiction exists. See Celestine v. TransWood, Inc., 467 F. App’x 317, 318

(5th Cir. 2012) (per curiam) (citing Ramming, 281 F.3d at 161).

      Under “firmly established” U.S. Supreme Court precedent, “the

absence of a valid (as opposed to arguable) cause of action does not implicate

subject-matter jurisdiction.” Steel Co. v. Citizens for a Better Env’t, 523 U.S.

83, 89 (1998). A federal court lacks jurisdiction over a claim that “clearly

appears to be immaterial and made solely for the purpose of obtaining

jurisdiction or where such a claim is wholly insubstantial and frivolous.” Id.

A court may dismiss a claim for lack of subject matter jurisdiction based on

the inadequacy of the alleged federal claim “only when the claim is ‘so

insubstantial, implausible, foreclosed by prior decisions of [the U.S.

Supreme Court], or otherwise completely devoid of merit as not to involve a

federal controversy.’” Id. (citing Oneida Indian Nation of N.Y. v. County of

Oneida, 414 U.S. 661, 666 (1974)).



III. DISCUSSION

      A.    Jurisdiction

      Plaintiff contends that the Court has jurisdiction under 42 U.S.C.

§ 1983, ERISA, and 1512. In addition, she purports to bring a state law claim


                                       4
     Case 2:20-cv-01780-SSV-KWR Document 25 Filed 02/08/21 Page 5 of 11




for legal malpractice under 9:5605. As explained below, the Court finds that

plaintiff has no federal claims that would support federal question

jurisdiction. See 28 U.S.C. § 1331. And the Court does not have diversity

jurisdiction of plaintiff’s state law malpractice claim. See 28 U.S.C. § 1332.

            1.     Section 1983 Claim

      Section 1983 allows a plaintiff to sue a person acting under color of

state law for the deprivation of federal constitutional or statutory rights. 42

U.S.C. § 1983. Plaintiff’s complaint 10 and amended complaint 11 assert that

defendant was acting under color of state law, and deprived her of three such

federal rights: (1) her right to effective assistance of counsel under the Sixth

Amendment to the U.S. Constitution and Strickland v. Washington, 466

U.S. 668 (1984), 12 (2) a fiduciary liability provision of ERISA, 29 U.S.C.

§ 1109, 13 and (3) a criminal statute, 18 U.S.C. § 1512(3). 14

      Regarding § 1983 claims, the Fifth Circuit has held that a plaintiff fails

to plead and establish federal question jurisdiction when he or she fails to

“plead any facts demonstrating that the defendant[] acted under color of

state law.” Tiner v. Cockrell, 756 F. App’x 482, 482-83 (5th Cir. 2019), cert.


10    R. Doc. 1 at 3.
11    R. Doc. 8 at 3.
12    R. Doc. 1 at 3.
13    Id.
14    R. Doc. 8 at 3.
                                         5
     Case 2:20-cv-01780-SSV-KWR Document 25 Filed 02/08/21 Page 6 of 11




denied, 140 S. Ct. 90 (2019); see also Alfonso Padron v. Cogdell, No. 19-609,

2019 WL 1795597, at *2 (N.D. Tex. Apr. 5, 2019), report and

recommendation adopted, No. 19-609, 2019 WL 1790223 (N.D. Tex. Apr.

24, 2019) (holding that the court lacked jurisdiction over a § 1983 claim by a

plaintiff against his former criminal defense attorney). “[P]rivate attorneys,

even court-appointed attorneys, are not official state actors, and generally

are not subject to suit under section 1983.” Mills v. Criminal Dist. Court

No. 3, 837 F.2d 677, 679 (5th Cir. 1988).

      Here, plaintiff alleges that defendant is a private attorney,15 not a state

actor. See id. Therefore, the Court finds that plaintiff has failed to plead any

facts showing that defendant was acting under the color of state law. Tiner,

756 F. App’x at 482-83. The Court lacks jurisdiction over plaintiff’s § 1983

claim, and must grant defendant’s motion to dismiss this claim.

            2.    Other Federal Statutory Claims

      To the extent plaintiff seeks to assert a claim under ERISA or 18 U.S.C.

§ 1512, the Court lacks jurisdiction over the purported claims. See Jones v.

Alfred, 353 F. App’x 949, 952 (5th Cir. 2009) (stating that courts are to

construe pro se filings liberally, but may not “invent, out of whole cloth, novel

arguments on behalf of a pro se plaintiff in the absence of meaningful, albeit


15    R. Doc. 1 at 4; R. Doc. 8 at 4.
                                        6
    Case 2:20-cv-01780-SSV-KWR Document 25 Filed 02/08/21 Page 7 of 11




imperfect, briefing”). Numerous courts in the Fifth Circuit and have found

that “bare reference to federal law, without more, is insufficient to create

federal question jurisdiction.” Maguire v. Telcom Glob. Sols., Inc., No. 02-

1728, 2003 WL 124475, at *2 (N.D. Tex. Jan. 10, 2003); see Olmstead v.

Wright, No. 20-047, 2020 WL 4615174, at *5 (N.D. Tex. May 15, 2020),

report and recommendation adopted, No. 20-047, 2020 WL 4596771 (N.D.

Tex. Aug. 11, 2020); Pacatlantic Enterprises LLC v. Total Terry LLC, No.

05-2401, 2006 WL 8437654, at *2 (N.D. Tex. Apr. 10, 2006); accord,

Enriquez v. Aurora Loan Servs., LLC, 509 F. App’x 607, 608 (9th Cir. 2013)

(finding that “bare references to three federal statutes were conclusory and

insufficient to raise a federal question”).

      Any claim under these provisions would be frivolous. The ERISA

provision that plaintiff cited, 29 U.S.C. § 1109, creates liability for “any

person who is a fiduciary with respect to a plan” who breaches his or her

fiduciary duties. 29 U.S.C. § 1109(a). A “plan” is statutorily defined as “an

employee welfare benefit plan or an employee pension benefit plan.” 29

U.S.C. § 1002(3). Plaintiff has not alleged that any such plan was involved in

this case. The criminal provision cited, 18 U.S.C. § 1512, makes it unlawful

to tamper with a witness, victim, or informant in an “official proceeding.” A

private citizen lacks standing to enforce a criminal statute in a civil action.


                                        7
    Case 2:20-cv-01780-SSV-KWR Document 25 Filed 02/08/21 Page 8 of 11




See Bertling v. Westrup, No. 18-563, 2018 WL 6381001, at *2 (W.D. Tex.

Aug. 13, 2018), report and recommendation adopted, No. 18-563, 2018 WL

5016127 (W.D. Tex. Oct. 16, 2018); Florance v. Buchmeyer, 500 F. Supp. 2d

618, 626 (N.D. Tex. 2007). To the extent plaintiff invokes these provisions

of federal law, the Court finds that the purported claims are frivolous, i.e.

lacking an “arguable basis in law or in fact.” See United States v. Dunham,

995 F.2d 45, 46 (5th Cir. 1993). Thus, they do not support the Court’s

exercise of federal question jurisdiction. See Steel Co., 523 U.S. at 89.

      3.    Malpractice Claim Under State Law

      Plaintiff has not shown that the Court has diversity jurisdiction over

her state law claim for legal malpractice. Under 28 U.S.C. § 1332, the Court

has original jurisdiction over actions in which there is (1) complete diversity

of citizenship between the parties, and (2) an amount-in-controversy

exceeding $75,000. Plaintiff must “distinctly and affirmatively” allege the

basis for diversity jurisdiction. Menendez v. Wal-Mart Stores, Inc., 364 F.

App’x 62, 65 (5th Cir. 2010). The Fifth Circuit holds that “a failure to

adequately allege the basis for diversity jurisdiction ‘mandates dismissal.’”

Id. (quoting Stafford v. Mobil Oil Corp., 945 F.2d 803, 805 (5th Cir. 1991)).




                                       8
     Case 2:20-cv-01780-SSV-KWR Document 25 Filed 02/08/21 Page 9 of 11




      In the original complaint, 16 amended complaint, 17 and proposed

second amended complaint, 18 plaintiff does not state facts that would satisfy

the requirements of diversity jurisdiction. Plaintiff does not allege that

defendant is a citizen of another state. Indeed, plaintiff lists a Louisiana

address for both herself and defendant. 19 Additionally, plaintiff has not

stated that the amount-in-controversy exceeds $75,000, or otherwise

provided any basis for the Court to conclude that her claim meets the

jurisdictional requirement. The Court finds that plaintiff has failed to carry

her burden of proving that the Court has diversity jurisdiction, and must

dismiss plaintiff’s state law malpractice claim.

      The Court must grant defendant’s motion to dismiss under Federal

Rule of Civil Procedure 12(b)(1). When a district court dismisses a claim for

lack of subject-matter jurisdiction under Rule 12(b)(1), it must do so without

prejudice.   See Cox, Cox, Filo, Camel & Wilson, L.L.C. v. Sasol North

America, Inc., 544 F. App’x 455, 456-57 (5th Cir. 2013) (finding dismissal

with prejudice under Rule 12(b)(1) improper because this is “to disclaim




16    R. Doc. 1.
17    R. Doc. 8.
18    R. Doc. 21-4.
19    R. Doc 1 at 2; R. Doc. 8 at 2; R. Doc. 21-4 at 1, 5.
                                        9
     Case 2:20-cv-01780-SSV-KWR Document 25 Filed 02/08/21 Page 10 of 11




jurisdiction and then exercise it”). Consequently, the Court dismisses

plaintiff’s claims without prejudice for lack of subject matter jurisdiction. 20

      B.     Futility of Amendment

      After defendant moved to dismiss, plaintiff filed a motion for leave to

amend her complaint. 21 Under Federal Rule of Civil Procedure 15(a)(2),

“[t]he Court should freely give leave [to amend a complaint] when justice so

requires.” Nevertheless, a district court may deny leave to amend when

amendment would be futile. See Bustos v. Lennon, 538 F. App’x 565, 569

(5th Cir. 2013). In the memorandum in support of her motion for leave to

amend, 22 and in the proposed amended complaint, 23 plaintiff acknowledges

that defendant is a private attorney, and that she incorrectly identified his

“status” in the original complaint. Plaintiff’s proposed amendment would

not cure the jurisdictional defects outline above.        Plaintiff has already

amended her complaint once. The Court finds that amendment would be

futile, and accordingly denies plaintiff’s motion for leave to amend her

complaint.




20    Having found that plaintiff has failed to assert a claim over which this
Court has original jurisdiction, the Court may not exercise supplemental
jurisdiction over plaintiff’s state law claim. See 28 U.S.C. § 1367.
21    R. Doc. 21.
22    R. Doc. 21-3 at 1.
23    R. Doc. 21-4 at 1.
                                        10
      Case 2:20-cv-01780-SSV-KWR Document 25 Filed 02/08/21 Page 11 of 11




IV.    CONCLUSION

       Because plaintiff has failed to show that the Court has jurisdiction over

her claims, the Court GRANTS defendant’s motion to dismiss under Rule

12(b)(1). Additionally, the Court finds that amendment would be futile and

therefore DENIES plaintiff’s motion for leave to amend her complaint.

Plaintiff’s complaint is DISMISSED WITHOUT PREJUDICE.




          New Orleans, Louisiana, this _____
                                         8th day of February, 2021.


                       _____________________
                            SARAH S. VANCE
                     UNITED STATES DISTRICT JUDGE




                                       11
